United States Court of Appeals
                         For the First Circuit

No. 10-1169

                           MARIA LUCIA TAYAG,

                         Plaintiff, Appellant,

                                   v.

                      LAHEY CLINIC HOSPITAL, INC.,

                          Defendant, Appellee.


                                 ERRATA

     The opinion of this Court, issued on January 27, 2011, should be

amended as follows.

     On page 2, line 6 of 1st paragraph, replace "one" with "two".

     On page 4, line 2 of 2nd full paragraph, replace "one being"

with "including".